Title: John Adams to Richard Cranch, 24 March 1786
From: Adams, John
To: Cranch, Richard


     
      My dear Brother
      Grosvenor Square March 24th. 1786
     
     In yours of the 10th. of Novr. you desire me to give you the Connection between the Premises and conclusion, when I said that the Navigation act would compell all the other states to imitate it. If they do not the Massachusetts will soon get so much of their carrying Trade as will richly compensate her for any present Inconvenience.
     I take it for granted that the United States will make peace with the States of Barbary altho’ it may cost them two or three hundred thousand Pounds that the fears of our Sailors and Premiums of Insurance may not make a difference between our Navigation and European Navigations.
     I take it for granted too, that the New England States, and such other as come into the same measure and even that New Hamp­shire and Massachusetts if they should be alone, will take care that their Laws shall not be eluded by carrying their Produce to other states to be exported in European Bottoms.
     These postulates being premised, I am of opinion the Massachusetts can build Ships and carry the produce of the southern States to markett, cheaper than the English can do it, or french, or any other Nation.
     I know it is the opinion of some, that the Britons especially from the Northern and Western Parts of their Island, can sail their ships as cheap as we can, but this opinion I think is ill founded, and will appear so more clearly now, than it did before the late War for two reasons, one is the increase of taxes in Britain the other, that they do not now purchase our ready built ships, but must build them at home at a much dearer rate. I may now add, it is impossible for the English to furnish ships for the exportation of the Southern States, who will be obliged to make navigation acts to encourage their own shipping, or to hire ours which will increase the Ballance against them too much in our favour.
     Let it be considered further, that if we can purchase raw sugars in France with our Oil, refine them in Boston and then send them to Petersburgh to purchase Hemp and Duck, Navigation will support our oil trade and that our Navigation.
     If any thing can prevent this conclusion it must be the want of Industry, and the Excess of luxury in our Merchants and others. But if Luxury and Idleness are more prevalent in the Massachusetts, than in England at present, they will not be so long, for the unbounded Credit which gave rise to it, is at an End. Yours
     
      J. A.
     
    